DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The apparatus claim requires at least the following: (Examiner emphasis in with underline and/or italic parenthesis)
The invention of an apparatus of a fine-bubble mixed liquid producing apparatus comprising
	 a reservoir and 
	a bubble feeding means (i.e. entire device) for feeding bubbles to a liquid stored in the reservoir, 
wherein the bubble feeding means comprises: 
	a (driven) rotary cylinder (i.e. a sleeve of generally a cylindrical shape which structurally rotates in driven manner by a drive means) having an emitting part (i.e. emitting holes #22a) on an outer circumferential surface (i.e. outer circumferential surface of the rotary cylinder) , 
	wherein the rotary cylinder is for being rotationally driven by a drive means, 

		a circulating means (i.e. Recirculation return pipeline) ) for drawing out the liquid stored in the reservoir and feeding the liquid from the emitting part to the reservoir, and
		a gas-liquid mixing part (i.e. specification element #50) for mixing bubbles with the liquid circulated by the circulating means, 
the emitting part (i.e. specification named element #22, i.e. emitting holes) in the liquid stored in the reservoir and rotating the rotary cylinder, a bubble-mixed liquid is emitted from the emitting part, and a fine-bubble mixed liquid is thus produced.  

    PNG
    media_image1.png
    784
    665
    media_image1.png
    Greyscale

The invention of a method for producing (as a resultant effect of) a fine-bubble mixed liquid by
	 mixing bubbles (elements provided together) with a liquid stored in a reservoir,
 a rotary cylinder (i.e. sleeve) having an emitting part (i.e. holes) on an outer circumferential surface is suspended; 
	the rotary cylinder is rotated, with the emitting part (i.e. holes) being immersed in the liquid in the reservoir; 
	the liquid in the reservoir is drawn out, mixed with bubbles, and
	 then emitted from the emitting part; and the fine-bubble mixed liquid is thus (a resultant effect product is) produced.  

    PNG
    media_image2.png
    641
    635
    media_image2.png
    Greyscale


The closest prior art is to Nomura et al (US 6357725) and Killmer (US 5403088). The Noumura reference teaches that it is known to provide a gas supply into a reservoir containing a fluid in which 
 
    PNG
    media_image3.png
    842
    827
    media_image3.png
    Greyscale

The Kilmer reference teaches a vessel (21) may be provided with a gas dispersion unit (60, 52 figs. 1-2) with an outer housing (71) is disposed with in a mixing tank (21). Within the outer housing 71 a 

    PNG
    media_image4.png
    970
    660
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    718
    714
    media_image5.png
    Greyscale
The Nomura et al (US 6357725) and Killmer (US 5403088) is silent at to the use of a driven rotary cylinder with an emitting hole part on the outer circumferential surface. It is emphasized that the outer cylinder of the references are stationary which a vane or shear element is rotated within the outer cylinder


    PNG
    media_image6.png
    875
    574
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    598
    436
    media_image7.png
    Greyscale
A search of the prior art has found various examples in the arts of drink beverage blending, metal alloy mixing, or silver halide grain processing whereby it has utilized an rotatable agitator having the shape a sleeve or a cylinder with holes on the 
Upon search and examination of the prior art, it is found that there is insufficient motivation to look to the diverse non-analogous art examples from the Richmond (US 1031666), McRae et al (US4743428) or Frame et al (US3415650) references to combine without unreasonable hindsight motivation to modify or provide additional substitute features and method of use in combination of an agitator type of the Richmond (US 1031666), McRae et al (US4743428) or Frame et al (US3415650) with the particular within the gas-liquid bubble processing and bubble production art of the Nomura et al (US 6357725) and/or Killmer (US 5403088) devices and methods.  
Claims 1-5 are found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TONY G SOOHOO
Primary Examiner
Art Unit 1774



	/TONY G SOOHOO/               Primary Examiner, Art Unit 1774